Citation Nr: 0307050	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  94-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a right ankle sprain, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1979 to March 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in May 
2000 and April 2001.  The veteran testified at a Board 
hearing at the RO in February 2001.   

In an Appellant's Brief dated in March 2003, the veteran's 
representative refers to an October 2002 VA medical 
examination report which documents some tenderness over a 
scar on the right ankle.  To the extent that this may 
constitute an implied claim for a separate disability for a 
scar of the right ankle under Esteban v. Brown, 6 Vet. App. 
259 (1994), this matter is hereby referred to the RO for 
development and adjudication.  


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
right ankle sprain are manifested by degenerative changes, 
swelling on use, and limitation of motion together with 
additional functional loss due to pain, including during 
flare-ups, which results in a disability picture more nearly 
approximating marked limitation of motion of the ankle.  




CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation (but no 
higher) for the post-operative residuals of a right ankle 
sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of an increased evaluation for 
the post-operative residuals of a right ankle sprain, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulations.  The record in this case primarily includes the 
veteran's service medical records and VA treatment records.  
Furthermore, the veteran has been afforded VA medical 
examinations to evaluate his service connected right ankle 
disability.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
therefore been met.  With regard to providing assistance to 
the veteran it is also noted that he has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and increased 
evaluations.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  In a May 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

The veteran's service-connected post-operative residuals of a 
right ankle sprain is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
limited motion of an ankle.  Normal range of motion of an 
ankle is considered to be 0 to 20 degrees dorsiflexion, and 0 
to 45 degrees plantar flexion. 38 C.F.R. § 4.71, Plate II.  
Under Code 5271, a 10 percent disability rating is available 
for moderate limitation of motion of an ankle.  A 20 percent 
disability rating is available for marked limitation of 
motion of an ankle.  Such a 20 percent rating is the highest 
rating available under Code 5271.  The provisions of 
Diagnostic Code 5270 for ankylosis do allow for higher 
ratings, but the record does not show that there is ankylosis 
of the right ankle.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Factual Background

During service the veteran sustained successive right ankle 
injuries necessitating right ankle surgery, specifically a 
modified Evans procedure. Subsequent to service the veteran 
continued to complain of right ankle symptoms.  X-rays showed 
degenerative changes of the right ankle.  

At a VA medical examination of the joints in May 1994, the 
veteran complained of recurrent pain and swelling of the 
right ankle.  Range of motion studies of the right ankle 
revealed that dorsiflexion of the ankle was to 17 degrees, 
and plantar flexion was to 30 degrees.  Circumference of the 
right ankle was greater than the left.  The diagnoses were:  
Acute sprain of the right ankle; repair of sprain of right 
ankle; minimal osteoarthritis, right ankle.  

In a July 1998 VA medical examination of the joints, it was 
reported that the veteran complained of periodic right ankle 
pain and flare-ups when his ankle was sprained.  It was 
indicated that he was employed as a foreman at a wallpaper 
and painting business, and that his activities of daily 
living were affected by the right ankle disorder.  The 
examination revealed full range of motion of the right ankle 
with pain on the extremes.  Some laxity and weakness on 
inversion were reported.  The diagnosis was: Recurrent sprain 
of ankle, status postoperative, with residuals.  

In February 2001, the veteran testified at a Board hearing at 
the RO.  The veteran testified that he had daily right ankle 
pain along with numbness around a scar area, and ankle 
swelling.  He stated that he used over the counter pain 
medicine.  The veteran indicated that he was a house painter, 
which required him to climb ladders.  He reported that he had 
several ankle sprains over the years.   He testified that he 
also had right ankle locking.

A VA medical examination of the joints was performed in 
October 2002.  The veteran complained of continued right 
ankle swelling, pain on weight bearing and lifting, and 
rolling of the ankle from the inside out.  There was pain up 
the lateral side of the ankle and low to the beginning of the 
peroneal distribution.  Numbness and tenderness in the area 
was also reported.  It was reported that the veteran 
indicated that his ankle stayed swollen, and after an hour or 
two of his work he had ankle swelling and he was unable to 
continue.  

The physical examination revealed obvious swelling of the 
right ankle, which was one inch more in circumference than 
the left ankle.  Tenderness of aspects of the malleolus was 
reported.  Range of motion studies of the right ankle 
revealed dorsiflexion was to 15 degrees and plantar flexion 
was to 20 degrees.  Slight diminishing inversion and eversion 
compared to the left ankle were reported.  Tiptoe standing 
and weight bearing resulted in increased (right ankle) 
discomfort.  The examiner indicated that with forced movement 
beyond that measured there was pain but there was no 
difference in range of motion but with slight weakness.  An 
X-ray of the right ankle revealed old trauma of the medial 
and lateral malleolus with mild deformity, degenerative 
changes, and calcaneal spurs. The diagnosis was:  Chronic 
sprain, right ankle, secondary to multiple injuries with 
postoperative repair, now with swelling, pain, reduced 
motion.  

Analysis                   

The veteran asserts that he has multiple right ankle symptoms 
and that his right ankle disorder is far more disabling than 
the current disability evaluation indicates.

A review of the clinical evidence reveals the veteran's 
complaints of right ankle pain and swelling, along with 
stiffness and locking of the ankle.  The clinical findings 
confirm right ankle pathology including, swelling, 
tenderness, and limitation of motion of the right ankle.  It 
is readily apparent from the findings that the veteran's 
right ankle is substantially symptomatic.  

The veteran's service-connected post-operative residuals of a 
right ankle sprain disorder is rated under Diagnostic Codes 
5271, ankle limitation of motion, where moderate limitation 
of ankle motion is rated as 10 percent disabling, and marked 
limitation of motion is rated as 20 percent disabling.  While 
the most recent clinical data shows limitation of motion of 
the ankle, dorsiflexion to 15 degrees and plantar flexion to 
20 degrees, necessarily, those results would not seem to 
indicate marked limitation of motion of an ankle.  However, 
it is must be pointed out that the veteran has testified 
regarding pain on motion of the right ankle and at the most 
recent medical examination it appears some pain was elicited 
at the extremes of motion of the right ankle.  In addition 
the most recent clinical findings also reveal evidence of 
right ankle weakness, and degenerative changes or arthritis 
of the right ankle joint has been shown.  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain, on functional abilities. 38 C.F.R. §§ 4.40, 4.45; See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Considering these findings of multiple right ankle pathology, 
complaints, and symptoms, the Board believes it reasonable to 
assume that the flare-ups reported by the veteran may result 
in additional functional loss due to such factors as pain, 
fatigue, incoordination and weakness which limits motion even 
further than reported at the October 2002 examination.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the disability picture, when such additional 
functional loss is considered, more nearly approximates 
marked limitation of motion of the ankle so as to warrant a 
20 percent rating.  As noted earlier, the 20 percent 
disability evaluation for marked limitation of motion of an 
ankle is the maximum rating available under Diagnostic Code 
5271.  The clinical data does not reveal evidence of 
ankylosis of the right ankle, pursuant to Diagnostic Code 
5270.  In this regard a disability evaluation higher than 20 
percent is not indicated.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 20 percent disability evaluation for post-operative 
residuals of a right ankle sprain is warranted.  The appeal 
is granted to this extent, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

